      Case 1:05-cr-00909-DLC Document 158 Filed 06/02/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------- X
                                    :
 UNITED STATES OF AMERICA           :
                                    :
                                    :                  05cr909 (DLC)
                 -v-                :
                                    :               MEMORANDUM OPINION
 D’ANGELO NUNEZ,                    :                    AND ORDER
                                    :
                        Defendant. :
                                    :
 ---------------------------------- X

DENISE COTE, District Judge:

     D’Angelo Nunez has moved for compassionate release pursuant

to 18 U.S.C § 3582(c)(1)(A).      For the following reasons, that

application is denied.

     In March 2007, this Court sentenced Nunez principally to

the mandatory minimum term of imprisonment of 240 months

following his conviction at trial.       In July 2012, Nunez was

apparently assaulted by another inmate and sustained an injury

to his head that causes him a host of ongoing health issues.

     Nunez is now 44 years of age.       The Bureau of Prisons

(“BOP”) projects that he will be released in February 2023.            A

citizen of the Dominican Republic, Nunez is under an Immigration

and Customs Enforcement (“ICE”) detainer and will be transferred

to ICE custody upon his release, likely for deportation.

     In December 2018, Nunez petitioned the warden of his

facility, the medium-security Federal Correctional Institution
      Case 1:05-cr-00909-DLC Document 158 Filed 06/02/20 Page 2 of 3



Victorville (“FCI Victorville”), for modification or reduction

of sentence based on physical and mental health issues.

Preceding the COVID-19 public health emergency by more than a

year, that petition did not raise the COVID-19 pandemic as a

ground for release.      The warden denied Nunez’s petition.

     On May 5, 2020, Nunez, proceeding pro se, filed the instant

motion pursuant to 18 U.S.C. § 3582(c)(1)(A) for a reduced

sentence. 1    In his application, Nunez cites a number of health

issues as grounds for relief: the injuries that stem from his

2012 assault, hypertension, and generalized breathing problems

and fatigue.     For the first time, Nunez raises the danger posed

to him by the COVID-19 pandemic as a basis for reducing his

sentence.     The Government opposed the May 5 motion on June 2.

     Nunez’s petition meets the statutory exhaustion requirement

of 18 U.S.C. § 3582(c)(1)(A) insofar as it seeks a reduction of

sentence based on the injuries he suffered after the 2012

assault.      Consequently, Nunez’s sentence may be reduced if,

after consideration of the 18 U.S.C. § 3553(a) factors, a court

finds that “extraordinary and compelling reasons” warrant such a

reduction.     18 U.S.C. § 3582(c)(1)(A)(i).     Pursuant to the

relevant United States Sentencing Guidelines Application Note,




1 The May 5 application was received and docketed by the Court on
May 22, 2020.

                                    2
         Case 1:05-cr-00909-DLC Document 158 Filed 06/02/20 Page 3 of 3



Nunez can demonstrate that extraordinary and compelling reasons

justify relief if he has a “terminal illness” or a condition

that “substantially diminishes” his ability “to provide self-

care within the environment of a correctional facility.”

U.S.S.G. § 1B1.13, Application Note 1(A).           Nunez has not shown

that he meets either of those conditions.

     Insofar as Nunez seeks a reduced sentence based on an

increased risk of serious illness from COVID-19, his motion is

denied for his failure to exhaust his administrative remedies,

as required by § 3582(c)(1)(A).         The Government has not waived

that statutory requirement.        Accordingly, it is hereby

     ORDERED that the May 5 motion is denied.            This denial is

without prejudice to Nunez bringing a renewed application based

on a combination of circumstances, including the COVID-19

pandemic, so long as he has complied with the statutory

exhaustion requirement.

     IT IS FURTHER ORDERED that the Clerk of Court is directed

to mail this Order to Nunez and note mailing on the docket.

     SO ORDERED:

Dated:       New York, New York
             June 2, 2020


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge



                                       3
